 SUBURBAN YELLOW TAXI COMPANY265Yellow Taxi Company of Minneapolis, d/b/a Subur-ban Yellow Taxi Company and Guild of TaxiDrivers and Associated Workers, Local Lodge3025, Brotherhood of Railway, Airline andSteamship Clerks, Freight Handlers, Expressand Station Employees. Case 18-CA-5506May 5, 1980DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDTRUESDALEOn September 13, 1979, Administrative LawJudge Robert M. Schwarzbart issued the attachedDecision in this proceeding. Thereafter, both theGeneral Counsel and Respondent filed exceptionsand briefs in support of their respective exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge as modified herein.1. Both the General Counsel and Respondenthave excepted to the Administrative Law Judge'sfinding that Respondent violated Section 8(a)(5)and (1) of the Act by closing its Suburban garagein Richfield, Minnesota, on or about August 7,1977, to the eight commission drivers employedthere and coercively transferring them to its Min-neapolis, Minnesota, facility. We find merit in theseexceptions. The complaint does not allege any suchviolation, and the record reflects that counsel forthe General Counsel emphasized at the hearing thatshe was not seeking a finding that Respondent un-lawfully closed the Suburban garage. Further, theGeneral Counsel and Respondent note that theissue of the garage closing and the involuntarytransfer of the drivers was resolved by a settlementagreement in a prior, related contempt proceeding.Under the settlement, Respondent agreed to makethe drivers involved whole for any losses sufferedby them when the Suburban garage was closed tocommission drivers, and the drivers agreed towaive reinstatement to their former positions. Ac-cordingly, the Administrative Law Judge's findingThe General Counsel has excepted to the Administrative LawJudge's recommendation that interest on backpay be computed at a rateother than the 9 percent requested by the General Counsel. We find nomerit in the exception. See Florida Steel Corporation, 231 NLRB 651(1977).2 We agree with the Administrative Law Judge's analysis and findingthat the taxicab drivers herein are employees within the meaning of theAct. As additional support, see our recently issued Decision in Air Tran-sit, Inc., 248 NLRB No. 140 (1980).249 NLRB No. 35that Respondent committed a violation of Section8(a)(5) and (1) by the conduct just described is re-versed.2. We also find merit in the General Counsel'sexception that the Administrative Law Judge erro-neously found that August 1, 1977, was the date onwhich Respondent violated Section 8(a)(5) and (1)of the Act, rather than when it first refused toapply the terms of the collective-bargaining agree-ment to the lessee drivers. Respondent's leasingprogram commenced on March 1, 1977. The Ad-ministrative Law Judge properly concluded thatthe lease drivers were statutory employees, andthat the Union had consented to waive its right torepresent the lessees only if they were true inde-pendent contractors. Consequently, Respondent'sfailure to apply the labor contract to the lessees onMarch 1, 1977, when it instituted leasing, was il-legal, and the 8(a)(5) violation runs from that date.CONCLUSIONS OF LAW1. Respondent Suburban Yellow Taxi Companyof Minneapolis and Suburban Yellow Taxi Compa-ny are a single employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) ofthe Act.2. Guild of Taxi Drivers and Associated Work-ers, Local Lodge 3025, Brotherhood of Railway,Airline and Steamship Clerks, Freight Handlers,Express and Station Employees, is a labor organi-zation as defined in Section 2(5) of the Act.3. All lease and commission taxi drivers, limou-sine drivers, baggage freight truck drivers and cabservice employees, including dispatchers, order-takers, starters, and all employees who read meters,check oil and gas, wash cars, and generally servicecabs, employed by Respondent at its Minneapolisand Richfield, Minnesota, facilities, excluding officeclerical employees, mechanics, professional em-ployees, guards and supervisors, as defined in theAct, constitute a unit appropriate for purposes ofcollective bargaining within the meaning of Section9(b) of the Act.4. At all times material herein, the Union hasbeen the collective-bargaining representative of theemployees in the above appropriate unit within themeaning of Section 9(a) of the Act.5. By withdrawing recognition from, and by re-fusing to continue to recognize and bargain with,the Union as the collective-bargaining representa-tive of Respondent's lessee drivers at the Suburbangarage in Richfield, Minnesota, since March 1,1977, Respondent has engaged in, and is engagingin, unfair labor practices within the meaning ofSection 8(a)(5) and (1) of the Act. 266DECISIONS OF NATIONAL LABOR RELATIONS BOARD6. The aforesaid unfair labor practices are unfairlabor practices within the meaning of Section 2(6)and (7) of the Act.AMENDED REMEDYHaving found that Respondent has engaged incertain unfair labor practices, we shall order that itcease and desist therefrom and that it take certainaffirmative action to effectuate the policies of theAct. We shall, among other things, order that Re-spondent, upon request, recognize and bargain withthe Union as the exclusive collective-bargainingrepresentative of the lessee drivers employed at itsSuburban facility in Richfield, Minnesota, as part ofthe described appropriate unit, and that it applyfrom March 1, 1977, such terms of its governingcollective-bargaining agreements as may be rele-vant to the lessees. Respondent will also be re-quired to bargain with the Union concerning anyother terms and conditions of the lessees' employ-ment deemed pertinent, and to embody in a signedunderstanding any agreement reached with theUnion. Additionally, Respondent will be orderedto make whole all employees covered by its collec-tive-bargaining contracts with the Union, fromMarch 1, 1977, for any financial losses suffered bythem as a result of Respondent's refusal to applythe terms of its labor contracts to lessee drivers,with interest as provided in Florida Steel Corpora-tion, supra. 3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Yellow TaxiCompany of Minneapolis, d/b/a Suburban YellowTaxi Company, Minneapolis and Richfield, Minne-sota, its officers, agents, successors, and assigns,shall:I. Cease and desist from:(a) Withdrawing recognition from, and refusingto recognize and bargain with, Guild of Taxi Driv-ers and Associated Workers, Local Lodge 3025,Brotherhood of Railway, Airline and SteamshipClerks, Freight Handlers, Express and Station Em-ployees, as the exclusive collective-bargaining rep-resentative of the lessee drivers employed at itsSurburban garage in Richfield, Minnesota, as partof this appropriate unit:All lease and commission taxi drivers, limou-sine drivers, baggage freight truck drivers andcab service employees, including dispatchers,See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).ordertakers, starters, and all employees whoread meters, check oil and gas, wash cars, andgenerally service cabs, employed by Respond-ent at its Minneapolis and Richfield, Minneso-ta, facilities, excluding office clerical employ-ees, mechanics, professional employees, guardsand supervisors, as defined in the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Upon request, recognize and bargain with theabove-named Union as the exclusive collective-bar-gaining representative of the lessee drivers em-ployed at it Suburbans garage in Richfield, Minne-sota, as part of the appropriate unit describedabove.(b) Apply the terms and conditions of its collec-tive-bargaining agreements with the Union to thelessee drivers emloyed at its Suburban facility,from March 1, 1977, and, upon request, bargainwith the Union concerning such additional termsand conditions of employment as may be relevantto the lessees' situtation, embodying any agreementreached in a signed understanding.(c) Make whole its employees for any financiallosses suffered by them as a result of its refusal toapply the terms of its collective-bargaining agree-ments to lessee drivers, for the period on and afterMarch 1, 1977, as set forth in the section of thisDecision entitled "Amended Remedy."(d) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(e) Post at its Minneapolis and Richfield, Minne-sota, facilities copies of the attached notice marked"Appendix."4Copies of said notice, on forms pro-vided by the Regional Director for Region 18,after being duly signed by Respondent's authorizedrepresentative, shall be posted by Respondent im-mediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in con-spicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that4 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board." SUBURBAN YELLOW TAXI COMPANY267said notices are not altered, defaced, or covered byany other material.(f) Notify the Regional Director for Region 18,in writing, within 20 days from the date of thisOrder, what steps Respondent has taken to complyherewith.MEMBER PENELLO, dissenting in part:I agree with the members of the majority, forthe reasons stated by them, that the AdministrativeLaw Judge erroneously found that Respondent vio-lated Section 8(a)(5) and (1) of the Act by closingits Suburban garage in Richfield, Minnesota, tocommission drivers and involuntarily transferringthem to its facility in Minneapolis.Contrary to Members Jenkins and Truesdale,however, I would dismiss the entire complaint onthe ground that the lessee drivers are independentcontractors rather than statutory employees. Bothmy colleagues and Respondent, in its brief, agreethat the facts here are not materially distinguish-able from those present in Yellow Cab Company,229 NLRB 1329 (1977), enforcement denied subnom. Local 777, Democratic Union Organizing Com-mittee, Seafarers International Union of North Amer-ica, AFL-CIO v. N.L.R.B., 603 F.2d 862 (D.C. Cir.1978), petition for rehearing denied 101 LRRM2629, 86 LC 11,372 (1979), in which I dissentedfrom the Board's decision to find certain taxi driv-ers to be employees within the meaning of the Act.My review of the record confirms their assessment.Therefore, I dissent in this case for the same rea-sons I dissented in Yellow Cab." As a consequence,it is not necessary for me to reach Respondent's ar-gument that the Union waived its right to representthe lessees even if they are deemed to be employ-ees.' See, in addition, my dissent in Air Transit, Inc., 248 NLRB No. 140(1980).APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT withdraw recognition from,and refuse to recognize and bargain with,Guild of Taxi Drivers and Associated Work-ers, Local Lodge 3025, Brotherhood of Rail-way, Airline and Steamship Clerks, FreightHandlers, Express and Station Employees, asthe exclusive collective-bargaining representa-tive of the lessee drivers employed at our Sub-urban garage in Richfield, Minnesota, as partof this appropriate unit:All lease and commission taxi drivers, limou-sine drivers, baggage freight truck driversand cab service employees, including dis-patchers, ordertakers, starters, and all em-ployees who read meters, check oil and gas,wash cars, and generally service cabs, em-ployed by the Employer at its Minneapolisand Richfield, Minnesota, facilities, exclud-ing office clerical employees, mechanics,professional employees, guards and supervi-sors, as defined in the Act.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL upon request, recognize and bar-gain with the above-named Union as the exclu-sive collective-bargaining representative of thelessee drivers employeed at our Suburbangarage in Richfield, Minnesota, as part of theappropriate unit described above.WE WILL apply the terms and conditions ofour collective-bargaining agreements with theUnion to the lessee drivers employed at ourSuburban facility, from March 1, 1977, and,upon request, bargain with the Union concern-ing such additional terms and conditions ofemployment as may be relevant to the lessees'situation, and embody any agreement reachedin a signed understanding.WE WILL make whole our employees forany financial losses suffered by them as aresult of our refusal to apply the terms of ourcollective-bargaining agreements to lesseedrivers, for the period on and after March 1,1977, with interest.YELLOW TAXI COMPANY OF MINNE-APOLIS, D/B/A SUBURBAN YELLOWTAXI COMPANYDECISIONSTATEMENT OF THE CASEROBERT M. SCHWARZBART, Administrative LawJudge: This case was heard in Minneapolis, Minnesota,on January 15, 16, and 17, 1979.The charge was filed on August 29, 1977, by Guild ofTaxi Drivers and Associated Workers, Local Lodge3025, Brotherhood of Railway, Airline and SteamshipClerks, Freight Handlers, Express and Station Employ-ees, herein the Union. The complaint, issued November7, 1978, alleges that Yellow Taxi Company of Minneapo-lis, d/b/a Suburban Yellow Taxi Company, violated Sec-tion 8(a)(5) and (1) of the National Labor Relations Act,_ 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDas amended, herein the Act. The Respondent, in itsanswer, denied the commission of unfair labor practices.Issues1. Whether Yellow Taxi Company of Minneapolis,herein Minneapolis Yellow, and Suburban Yellow TaxiCompany, herein Suburban, are joint or single employersor are separate members of a multiemployer bargainingunit.2. Whether Minneapolis Yellow and Suburban violatedSection 8(a)(5) and (1) of the Act by withdrawing recog-nition from the Union as bargaining representative of thelessee taxi drivers at the Suburban garage in Richfield,Minnesota, and by thereafter refusing to bargain with theUnion as to these drivers and to apply the terms of theexisting collective-bargaining agreement to them, orwhether the Suburban drivers, as lessees, had become in-dependent contractors.3. Whether the Respondent's closing of the Suburbangarage in August 1977, to all but lessee drivers, and itsconcurrent involuntary transfer of eight commissiondrivers to the Minneapolis Yellow garage in downtownMinneapolis was conduct violative of Section 8(a)(5) and(1) of the Act.4. Whether the Union had waived the right to repre-sent and bargain for the Suburban lessee drivers.All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, and to file briefs. Briefs, filed by theGeneral Counsel and the Respondent, have been careful-ly considered.Upon the entire record of the case' and my observa-tion of the witnesses and their demeanor, I make the fol-lowing:FINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTSuburban Yellow Taxi Company is, and has been at alltimes material herein, a separate and distinct physical lo-cation operating from its garage in Richfield, Minnesota,under the direction, authority, and control of YellowTaxi Company of Minneapolis, which, in turn, is locatedat a garage in Minneapolis, Minnesota. MinneapolisYellow and Suburban are, and have been at all times ma-terial herein, engaged in the furnishing of taxicab trans-portation and related services. During the year endingDecember 31, 1977, a representative period, these con-cerns, in the course and conduct of their business oper-ations, derived gross revenues in excess of $500,000 fromthe furnishing of taxicab transportation and related serv-ices, and, during the same representative period, pur-chased and caused to be transported and delivered at theRichfield place of business goods and materials valued inexcess of $50,000, of which goods and materials valuedin excess of $50,000 were transported and delivered tothe place of business in Richfield directly from points lo-cated outside the State of Minnesota.I The General Counsel's unopposed post-hearing motion that G. C.Exhs. 40(a)-(q) be received in evidence is hereby granted.From the above, I find that Minneapolis Yellow andSuburban are now, and have been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.2A. Background and the Single Employer Status ofMinneapolis Yellow and SuburbanThis case, particularly with regard to the above-notedissue of whether the taxi drivers at the Suburban garagein Richfield are independent contractors or are employ-ees as defined in Section 2(3) of the Act, is a sequel toYellow Cab Company,3herein the Chicago Yellow Cabcase, where the U.S. Court of Appeals for the District ofCoumbia Circuit twice refused to affirm the Board's find-ing that lessee drivers were employees rather than inde-pendent contractors.4As will be discussed, not only isthere a corporate relationship between MinneapolisYellow and Suburban in the present case and the Chica-go Yellow and Checker Taxi Companies, the Respondentin the Chicago Yellow Cab case, but Jeffrey Feldman, thepresident of Mineapolis Yellow Taxi, Inc.,5is the sonand former assistant of Jerry E. Feldman, the presidentof Checker Taxi Company, Inc., whose testimony andconduct were considered in Chicago Yellow Cab. Accord-ingly, in implementing the cab leasing program at Subur-ban, the younger Feldman used the leasing agreementsand procedures considered by the Board and the court inthe Chicago Yellow Cab case.Minneapolis Yellow is a wholly owned subsidiary ofChecker Motors Corporation, an automobile manufactur-ing company located in Kalamazoo, Michigan. CheckerMotors also has ownership interest in the following sub-sidiaries: Continental Air Transport, Pittsburgh YellowTaxi Company, and the Yellow Cab and Checker TaxiCompanies of Chicago.Minneapolis Yellow Taxi, Inc., has five operating divi-sions, the largest of which is the Yellow Taxi Companyof Minneapolis which occupies a garage in downtownMinneapolis. This facility is licensed to operate 138 cabson a yearly basis with an additional 27 licenses grantedfor a 6-month period by the city of Minneapolis.6Suburban is an unincorporated operating arm of Min-neapolis Yellow and occupies the garage at Richfield, ap-proximately 10 to 12 miles from the downtown Minne-apolis Yellow garage. The Richfield garage is a one-story structure with an office occupied by Russ Under-2 As the General Counsel has placed in issue whether Suburban andMinneapolis Yellow are joint, single, or separate employers, this matterwill be considered below.3 229 NLRB 1329 (1977). Checker Taxi Company was also a respond-ent in this case,4 Sub nom. Local 777. Democratic Union Organizing Committee, Seafar-ers International Union of North America, AFL-CIO v. N.LR.B., 603 F.2d862 (D.C. Cir. 1978). on reconsideration, rehearing denied.Minneapolis Yellow Taxi, Inc., is the correct name of the corporationwhich owns and controls Minneapolis Yellow and Suburban among itsoperating divisions. For easier references, both the corporation and itsprincipal operating branch, the Yellow Cab Company of Minneapolis,will be referred to herein as Minneapolis Yellow.e The Minneapolis facility is a two-story structure where the generaloffice and central shop are located. At the central shop, heavy mainte-nance is done, including replacement of engines and transmissions. Therealso are service maintenance locations within the building, and the dis-patch room. Approximately 550 employees work in or from this building. SUBURBAN YELLOW TAXI COMPANY269hill, the Suburban garage manager. The facility has oneservice bay area where minor and preventive mainte-nance is performed. Heavy maintenance on the suburbancabs is done at the downtown facility. Also at the Subur-ban garage besides the approximately 100 drivers, whoseemployee status is in dispute, are 3 assistant managerswho report to Underhill and are responsible for thegarage in his absence, and a mechanic,7who reports toboth Underhill and the maintenance supervisor at thedowntown garage.All general administrative and personnel matters forboth garages are handled at the downtown MinneapolisYellow facility, where all moneys ultimately are receivedand where the payroll records are kept. Prior to August1, 1977, while both garages still employed commissiondrivers,8paychecks for employees at both garages wereprepared at the Minneapolis Yellow facility. Thesechecks were drawn on the same bank accounts andsigned by the president of Minneapolis Yellow,On August 1, 1977, Minneapolis Yellow, Suburban,and Pioneer Holding Company d/b/a Blue and WhiteCab Company were parties to a collective-bargainingagreement with the Union, signed January 10, 1977, ef-fective from February 15, 1976, to August 15, 1978,herein the 1976 contract,'0covering employees in a mul-tiemployer unit which included all full-time and part-time taxi drivers and cab service employees1 employedby Minneapolis Yellow, Suburban, and Blue and White.The contract also contained a union-security clauseand provided for a system of seniority for full-time em-ployees. While the contract required maintenance of aseparate seniority list for all full-time switchboard per-sonnel, there is no analogous provision requiring separateseniority lists for drivers at each of the three covered ga-rages. Prior to August 1, 1977, when commission driversmoved between the Minneapolis Yellow and Suburbangarages, the payroll records noted such shifts as trans-fers.The General Counsel, apparently to rebut an anticipat-ed argument by the Respondent to be considered below,contends that Minneapolis Yellow and Suburban are notjoint or single employers. In support of this position, shenotes that Minneapolis Yellow and Suburban each sepa-rately signed the collective-bargaining agreements intheir own names and were otherwise individually re-ferred to in the contract, that employees who movedfrom one garage to the other received new employmentnumbers and were required to complete new employ-' The mechanic assigned to the Suburban garage is covered by the col-lective-bargaining agreement between Minneapolis Yellow and a differentunion for the mechanics at the downtown garage.8 Commission drivers, compensated on the basis of a percentage (com-mission) of their meter receipts, are concededly employees within themeaning of Sec. 2(3) of the Act.9 There was no separate bank account for Suburban.lo While Minneapolis Yellow and Suburban were separately namedand referred to as parties to the agreement, the same two officials of Min-neapolis Yellow signed the contract for each. Except for its participationat the time in the same multiemployer bargaining unit, Blue and Whitewas not otherwise related to Minneapolis Yellow or Suburban.i The contract defined cab service employees as all dispatchers, ordertakers, starters, and all employees who read meters, check oil and gas,wash cars, and generally service cabs, except those persons who are indirect supervision thereof.ment applications and to meet any jurisdictionally im-posed licensing requirements, the Minneapolis taxi in-spector had to be notified of such garage changes, andthat each garage maintained its own seniority list. 12However, as noted by the Respondent, in Airport TaxiService, Inc. and Sea-Tac Taxi Service, Inc., 3 two sepa-rate corporations were found to constitute a single inte-grated taxicab enterprise and to be a single employer, forpurposes of the Act where both concerns had a commonpresident, essentially the same ownership, a common op-erations manager, and together shared central businessoffices, clerical and administrative personnel, dispatchingpersonnel, public telephone number, dispatching base ofoperations, and repair facility. In finding single-employerstatus in Airport Taxi Service, supra, it also was noted thatall personnel matters and policies affecting the terms andconditions of employment of both companies were com-monly determined and implemented, and that employeesof both firms were paid by checks drawn on a singlebank account belonging to one of the two companies.In the present case, not only are virtually all the aboveelements present, but there is also further ground thatMinneapolis Yellow and Suburban is a single employeras Suburban has no separate corporate identity but existssolely as an operating branch of Minneapolis Yellow.'4While Suburban is separately mentioned in the collec-tive-bargaining agreement, the same company officialssigned the contract for both. There is common owner-ship-all of Suburban's business and personnel policiesare established by Minneapolis Yellow officials located inthe common central business office. Noting also that cabsfrom both garages receive orders relayed from thedowntown dispatching office, that major support andrepair services for Suburban are provided at the Minne-apolis Yellow garage, and that paychecks for both loca-tions were drawn on the Minneapolis Yellow bank ac-count, it is concluded that Minneapolis Yellow and Sub-urban, herein collectively called the Respondent, are asingle, integrated entity and employer for purposes of theAct.B. The Alleged Withdrawal of Recognition From theUnion as Bargaining Representative of the SuburbanDrivers-Facts1. Suburban Garage Closed to Commission DriversAs noted, before August 1, 1977, the Union represent-ed, among others, the drivers who worked from both theMinneapolis Yellow and the Suburban garages. Prior toMarch I of that year, all drivers at both garages wereundisputedly employees under the Act and were termedcommission drivers as they were paid a percentage orcommission on their gross receipts. These receipts weremeasured by the meter rates for the various runs plus thei2 Whether each garage kept its separate seniority list before August 1,1977, such individual lists were not required under the contract and driv-ers could transfer without loss of seniority or other fringe benefits.la 230 NLRB 1082, 1083 (1977)."4 Other operating divisions of Minneapolis Yellow include SuburbanAirport Limousine and Minneapolis Airport Limousine, which go be-tween the Minneapolis-St. Paul Airport and various downtown and sub-urban locations, and Yellow Taxi Baggage and Freight, which handlesheavy freight.- 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDamounts payable under flat fare rates contracted by theRespondent with certain customers, in lieu of meterrates.On August 4, 1977, the Respondent, on Yellow TaxiCompany of Minneapolis stationery, posted the followingnotice at the Suburban garage:COMMISSION DRIVERSDUE TO THE CONTINUOUS LOSS IN-VOLVED IN OPERATING ON A COMMIS-SION BASIS, THE SUBURBAN GARAGEWILL BE CLOSED TO COMMISSION DRIV-ERS AS OF SUNDAY AUGUST 7th 1977.ALL COMMISSION DRIVERS ARE WEL-COME TO TRANSFER TO THE MINNEAPO-LIS GARAGE, WITH NO LOSS OF COMMIS-SION RATE OR SENIORITY.Since on or about March 1, 1977, the Respondent hasengaged in a program of leasing cabs to drivers at itsSuburban garage where, for a scheduled fee to the Re-spondent accompanied by a posted bond, the driverbecame lessee of the cab for an agreed term and was en-titled to keep his receipts rather than turn them in to theRespondent as did the commission drivers.' In addition,unlike commission drivers, lessee drivers had no employ-ment benefits. By August 4, the date of the above notice,of the approximately 100 drivers operating the 50 cabs atSuburban, all were lessees except for around 8 driverswho were still on commission. After the notice wasposted, these eight commission drivers, who did not electto lease their cabs, were obliged to transfer to the down-town Minneapolis Yellow garage, without loss of senior-ity or other benefits, where they continued to be repre-sented by the Union as part of the multiemployer bar-gaining unit covered by the contract. Since August 7,1977, the Suburban garage has operated completely on alease basis and the Respondent, contending that thelessee drivers are independent contractors rather thanemployees, as defined in Section 2(3) of the Act,'6hasrefused to bargain with the Union concerning the termsand conditions of their work and to apply the terms ofits successive collective-bargaining agreements with theUnion to them.In determining whether individuals are employees orindependent contractors, the Board and the courts applythe common law "right to control" test. Under this crite-rion, an employer-employee relationship exists when theemployer reserves not only the right to control the resultto be achieved, but also the means to be used in attainingthe result. On the other hand, where the employer hasreserved only the right to control the ends to beachieved, an independent contractor relationship exists. 7To determine the nature of the relationship, the BoardI' Leasing did not occur at the downtown Minneapolis Yellow garageas that city's ordinances prohibited same. All Minneapolis Yellow driverscontinue on commission.'6 Independent contractors are specifically excluded from the defini-tion of employee by the language of Sec. 2(3) of the Act.'7 N.L.R.B v. United Insurance Co. of America, 390 U.S. 254 (1968);Yellow Cab Company, supra.analyzes and balances the facts presented in each particu-lar case.The General Counsel and the Union contend that byclosing the Suburban garage to and by transferring theremaining commission drivers and by failing to bargainwith the Union concerning the lessee drivers at thatgarage, a location specifically covered by the contract,the Respondent unlawfully withdrew recognition fromthe Union for a part of the unit, and has continued itsrefusal to bargain in violation of Section 8(a)(5) and (1)of the Act. The Respondent contends that it did not vio-late the Act in that it had negotiated the leasing arrange-ment in advance with the Union, that it is not obligatedto bargain over the working conditions of independentcontractors, and, in any event, the Union previously haddisclaimed its interest in representing the lessee-independ-ent contractors.The General Counsel and the Union respond to this byasserting that the parties, during negotiations, had agreedonly to a voluntary leasing program, breached by thelater unilateral conversion of the Suburban garage andthe involuntary transfer of those drivers who did not optto lease, and that the Union had disclaimed representa-tion of the lessees only if they were true independentcontractors. The General Counsel and the Union disputethe independent contractor status of the lessee drivers atSuburban, asserting that the Respondent has retained suf-ficient control over the activities so as to render thememployees of the Respondent.The record reveals that negotiations for the 1976 con-tract began in September 1975.18 These were the firstcontract negotiations between the Respondent, Blue andWhite, and the Union, which had been certified as bar-gaining representative on August 14, 1975.19On September 28, 1975, at the start of negotiations, theUnion presented its comprehensive contract proposals.20Included were the following two relevant provisions:Section 36: Should the Company adopt a dial-a-ratesystem of operation or any other change in mode ofoperation, including a new type of operation, thematters of wages, hours and working conditions forsuch employees as may be required for such oper-ation shall be subject to negotiation with the Union.'" The General Counsel's account of what transpired during contractnegotiations on the matter of cab leasing is based on the testimony ofLawrence R. Wieland and Richard S. Say, summarized here. Wieland, anemployee of Blue and White, served as union recording secretary fromJune 1975 though December 1976. Say, employed by the Respondent,was president of the Union from July 1975 to April 1976, and thereafterserved as business agent. At the time of the hearing, he was chairman ofLocal Lodge 3025 and an official of the parent Union. Both men partici-pated actively in the negotiations.19 The parties stipulated that two Teamsters local unions had consecu-tively represented the taxi drivers and other employees of MinneapolisYellow, Suburban, and Blue and White until 1975. In August 1975, thesecond Teamsters local was decertified and the Guild of Taxi Driversconcurrently became the certified bargaining representative. On August1, 1976, while negotiations for the 1976 contract were still in progress,the Guild merged with the Brotherhood of Railway, Airline and Steam-ship Clerks, Freight Handlers, Express and Station Employees, LocalLodge 3025, AFL-CIO.20 In September 1975, there were approximately 700 employees in themultiemployer bargaining unit, of which about 100 worked at or from theSuburban garage. SUBURBAN YELLOW TAXI COMPANY271If an agreement is not reached, the Union is free tostrike.Section 37: The Company shall not institute anyleasing system without the approval of the Union.2'The next bargaining session took place on or aboutNovember 19, 1975, when representatives of the Em-ployers and the Union met with a Federal mediator.Having earlier rejected the Union's proposals on leasingas unreasonable, the Respondent by its then president,Jack F. Daly, Jr.,22presented its own initial proposals.Although declaring its desire to introduce voluntary leas-ing, the Respondent could provide no details of such aprogram or discuss the matter further until it learned theamount of a proposed meter rate increase to be grantedby the Minneapolis city council.23 The Respondent fur-ther conditioned implementation of leasing on InternalRevenue Service approval of a lease agreement to besubmitted, in order to obtain exemption from payrollwitholding requirements for lessee drivers.No progress was made during the negotiating sessionof January 7, 1976, when the Union continued to opposeleasing.Toward the end of the strike, on February 16 or 17,the parties met again for a session which lasted for over12 hours. During that meeting, the Union agreed toaccept leasing as part of the contract after Daly's repeat-ed assurances that the leasing program would be strictlyvoluntary, that the lessees would be members of theUnion and covered by the union-security clause of thecollective-bargaining agreement. Daly also again statedthat, before implementation, any leasing program wouldhave to be approved by the Internal Revenue Sevice toobtain payroll withholding exemptions. Daly recognizedthat the Respondent was faced with the problem of de-vising a lease agreement that would enable the withhold-ing exemptions but also would permit the drivers to berepresented by the Union. However, Daly stated, in re-sponse to a question, that lessee drivers would not be eli-gible to participate in the pension plan until after theystopped leasing. In this regard, Say testified that Dalyagreed that drivers who had been with the Respondenton a commission basis and who thus had accrued equitiesin insurance, vacations, and pension rights would be per-mitted to revert to commission driving if they tried leas-ing.Daly affirmed that the Respondent, under its voluntaryleasing program, would hire new drivers under the com-mission system and, after they had gained experience,would permit them to convert to lessee status, as he didnot believe that inexperienced drivers would be able tolease successfully. Experienced drivers who wished to21 The union proposals, according to Wieland, were inserted to insurethat the Respondent's operations would not be changed without negotia-tions with the Union, which then knew of the cab leasing system that hadbeen introduced in Chicago by the Yellow and Checker Cab Companies.22 Daly, an attorney in private practice at the time of the hearing, hadworked for the Respondent for many years in positions of increasing re-sponsibility before becoming president. Daly was in charge of the Re-spondent's operations from 1967 until about March 1, 1977. Daly servedas the Respondent's principal spokesman in negotiations for the 1976 con-tract.23 As noted, cab leasing is prohibited in Minneapolis itselflease cabs would be taken on simultaneously with newlyhired commission drivers, and current commission driv-ers would have the opportunity of becoming lease driv-ers if they so desired.Daly, working from his notes of the meeting of Febru-ary 16 or 17, prepared a summary of what had beenagreed to at that session, delivering a copy of this docu-ment to the Union on February 18. The last two items ofthis summary are as follows:24. Lessees or independent contractors to be rep-resented by the Union as part of the Union collec-tive bargaining unit and covered by the Union Se-curity Clause.25. Final contract and lease terminology to be ac-ceptable to I.R.S.At the parties' next bargaining session, on February 19,the Union expressed concern that the Respondent mightallocate the best cabs to the lessees and, at the union rep-resentatives' urging, Daly agreed to include a provisionin the contract that no cabs would be specifically desig-nated as leased cabs. Wieland related that during thatmeeting, with company representatives present, he draft-ed contract language, approved by management, thatcabs would be given out on a first-come-first-servedbasis. 24By April 20, 1976, however, when the parties metagain, Daly still had not prepared his draft. In the inter-im, Wieland, working from his own negotiating sessionnotes, which included the events of the February 19meeting, had written his own contract draft. This docu-ment contained, inter alia, a union-seniority clause andthe following language relevant to leasing which Wie-land averred previously had been agreed to by the Re-spondent:Section 23 A. If a person leases he or she is not en-titled to health and welfare benefits for such peri-ods; moreover, such time on leasing is to be cred-ited for said benefits if the driver goes off the leaseprogram. Provided, however, that if a person goeson leasing the third time within a calendar year, heor she forfeits vacation and health and welfarebenefits for that calendar year.No pension rights shall accrue while a driver ison leasing.B. .The company shall not require that anycabs shall operate exclusively as lease cabs.24 The testimony of Wieland and Say partially conflicted with respectto what occurred during the February 19 meeting. According to Wie-land, Daly left the meeting early soon after agreeing not to favor lesseesin making cab assignments. Say, on the other hand, recalled that Dalywas still present when the meeting broke up at midnight, the purpose ofthat session having been to work out language clarifications for the basicagreement that had been reached on February 16 or 17, and to resolvethe particulars of leasing. Say related that at the end of the meeting Dal,announced that he preferred to prepare the draft contract as the Compa-ny had done in past negotiations, estimating that the draft would be com-pleted in 3 to 6 weeks. In any event, it is undisputed that, when the parties adjourned on February 19. Daly was to prepare a contract draft forsignature, and that cabs would be assigned on a first-come-first-servedbasis, with no preference given to lessees.r 272DECISIONS OF NATIONAL LABOR RELATIONS BOARD2. Should a shortage of cabs exist, drivers shall begiven cabs in the order that they check in at thegarage, with no priority to be given to either leaseor commission drivers, provided that all scheduleddrivers shall be given cabs before any cabs are pro-vided to unscheduled drivers.3. The company shall not institute a lease oper-ation unless and until the language in this contractpertaining to lessees and independent contractors,and the language in the company's lease agreementwith individual lessees and independent contractors,is found to be acceptable by the Internal RevenueService.4. The company shall not make any mileagecharge above the prevailing lease rate for the first200 miles driven on any shift.5. Any charge for overtime on a shift beyondtwelve (12) hours shall be a pro-rated fraction ofthe prevailing lease rate. Any charge for overtimeshall not include down time.Say testified without contraction that, on April 20, theUnion offered Wieland's draft to the Respondent for pur-poses of getting a signed contract, but that WilliamGoodnough, the Respondent's vice president for oper-ations and personnel, replied that the Respondent wasnot going to sign the contract. Goodnough referred tocertain unfair labor practice charges filed by the Unionwhich were then pending against the Respondent andstated that, when that process was ended, the partieswould arbitrate some issues and then sign a contract.25The Respondent also expressed its displeasure at theUnion for not having helped get cab leasing approved bythe Minneapolis city counsel as earlier promised.On August 4, 1976, Local Chairman Say, Union Attor-ney Stephen B. Horwitz,26and another union repre-sentative met with Daly. Horwitz testified that Dalycongratulated the Union on its recent affiliation withBRAC, stating that he welcomed it and looked forwardto a new relationship.27At the Union's request, Dalyalso agreed to enforce the union-security clause in thedraft agreement by henceforth terminating employeeswho were delinquent in paying their dues.28Daly then gave Horwitz a copy of a lease that hadbeen used by the Yellow and Checker Cab Companies ofChicago, telling the union representative that, if leasinginside Minneapolis became legal, the Respondent wouldinstitute leasing there, as well as Suburban. Horwitz re-plied that, for leasing arrangements to exclude employeesfrom coverage by the union contract, such lessees wouldhave to be true independent contractors. Daly affirmed25 The parties independently resolved these other charges before thestart of the hearing and the complaint does not allege that the Respond-ent had violated the Act by conditioning its willingness to sign a negoti-ated collective-bargaining agreement upon the Union's withdrawal of itscharges. Accordingly, no such finding is considered herein.2' Horwitz, Chicago-based assistant general counsel of the Brother-hood of Railway and Airline Clerks (BRAC) at the time of this meeting,was in private practice at the time of the hearing.27 The merger, as noted, had taken place 3 days before.28 Horwitz related that, while there were certain language differencesand a new contract had not been signed, the parties had been applyingterms of Wieland's draft, and the Union was proposing that the union-security clause in the draft be enforced as well.such an intent.29Neither in Wieland's draft contract norin the discussions with Daly was any reference made asto whether applicants for employment at Suburbanwould be included or excluded from the voluntary leas-ing clause of the proposed contract.Daly recalled that he had begun the August 4 meetingby telling the BRAC representatives that they had lostall sense in taking over a group such as the Taxi Guildwhich had been trying unsuccessfully to affiliate withevery labor union in the Twin Cities area. He asked ifthey knew that they had within their new membershippeople who had attempted to bomb his house. He thencontinued that he was pleased to have some professionalpeople in the Union and wished them luck.Horwitz then asked when the new contract would besigned. Daly replied that this would happen as soon ashe could redraft the entire agreement and overlay theleasing language with the employee language, a difficultjob. He showed Horwitz where he had marked up theearlier contract between the Respondent and the Team-sters Union for these employees and stated that he wasdoing his best but that his law partners were not pleasedthat he had given all of his time over a period of severalmonths to work on this. It was the leasing provision thathad caused the delay in drafting the contract, the termsof which had been basically agreed to since the preced-ing February.Daly averred that there had been disagreement at thatmeeting on the matter of dues, telling the union repre-sentatives that he was experiencing difficulty in gettingmany of the drivers to pay their dues as many felt thatthe earlier strike had not been necessary and that theyhad not received complete backing from the Union. Dalystated that he could not force drivers who felt the strikeunnecessary to pay union dues.30During a telephone conversation soon after the August4 meeting, Daly, when asked by Horwitz, agreed that hiscontract drafting would be expedited if the Union dis-claimed an interest in representing independent contrac-tors. Thereafter, on August 10, Horwitz sent a letter toDaly enclosing for his approval a draft supplementalagreement enabling the Respondent to submit its pro-posed cab leasing arrangement to IRS for approval inthose jurisdictions where permitted and, if approved, tooffer to unit employees the "option of becoming lessees29 During several earlier conversations with Daly, Horwitz had ex-pressed the concern of BRAC's legal department that independent con-tractors might improperly be subject to the union-security clause of thecontract and had stated his intent to draft language to exclude independ-ent contractors from the coverage of that provision. The Board's Region-al Office, involved in other matters between these parties, had expresseda similar concern.o0 In crediting Horwitz' account of the August 4 meeting, and theunion representatives generally, I do not find Daly to have been candid.After testifying at some length that the defunct Teamsters agreement wasto serve as the basis for the new agreement, he finally conceded thatWieland's draft, submitted 2 months after Daly had agreed to prepare adocument for signing, had served as the basis for the contract that ulti-mately was signed and, except for the leasing clause, was essentially thesame document. After considerable equivocation, Daly, on cross-examina-tion, also conceded that, in the interim, the parties had been applyingterms and conditions of employment set forth in Wieland's unsigned draftto members of the unit and that the discussion concerning enforcement ofthe union-security clause related to that provision as contained in theWieland draft. SUBURBAN YELLOW TAXI COMPANY273and independent contractors. Any employee who volun-tarily chose to become a lessee/independent contractorwill, from the date he exercised said option, no longer becovered by any of the terms and provisions of the exist-ing collective bargaining agreement between the EM-PLOYER and the UNION."Negotiations, however, continued slowly. On Novem-ber 23, 1976, Horwitz sent another letter and supplemen-tal agreement to Daly. This correspondence addresseditself to four contract issues that remained in disputeapart from leasing and proposed solutions. Horwitznoted that time was of the essence as no less than 9months had passed since the termination of the strike andthe Union's ratification of the agreement. Item 5 of theenclosed supplemental agreement proposed the follow-ing:The UNION hereby disclaims any right to repre-sent independent contractors should the COMPA-NY obtain authority to commence lease arrange-ments. Should any employee within the bargainingunit represented by the UNION voluntarily chooseto become a lessee/independent contractor then,from the date said option becomes effective, he orshe shall have no further rights and benefits underthe collective bargaining agreement.Although the contract was not thereafter signed untilJanuary 10, 1977, the further delay was based on issuesunrelated to leasing. The signed agreement contained thefollowing relevant language:Section 23A. The Employer may offer any employee withinthe bargaining unit represented by the union theoption of becoming a lessee-independent contractor.Should any bargaining unit employee voluntarilyaccept the Employer's offer to become a lessee-in-dependent contractor, then, from the date saidoption becomes effective, he or she shall have nofurther rights and benefits under this collective bar-gaining agreement.B. Should a shortage of cabs exist, drivers shallbe given cabs in order that they check in at thegarage, with no priority to be given to either leaseor commission drivers, provided that all scheduleddrivers shall be given cabs before any cabs are pro-vided to unscheduled drivers.[Emphasis supplied.]Say testified that in February 1977, having been ad-vised by a driver that Jeffrey Feldman, the Respondent'snew president, was going to the Suburban garage inRichfield to speak to drivers about leasing, he and Na-thaniel Forbes, then Guild president, also went to thatgarage to counter Feldman's anticipated representationthat leasing would be a good deal. Feldman, irritated bytheir interruptions of his conversations with the drivers,threatened to call the police. When asked his purpose,Feldman declared that it was his intent to start a leasingprogram at that garage as soon as a gasoline pump thatcould accurately measure the gallons to be sold to thedrivers could be installed.Leasing was introduced at the Suburban garage onMarch 1, 1977. The concept took hold and by the begin-ning of August of that year, of the approximatley 100drivers at the Suburban garage, only around 8 continuedto work on a commission basis.By letter, dated July 20, 1977, to Feldman, Say wrotethat the Union had been advised by counsel that taxidrivers who were leasing from his company in Richfieldwere employees as defined in the Act, asserted theUnion's right to represent the lessees at the Suburbangarage and demanded bargaining.On August 4, Feldman called Say and told him that,for economic reasons, the Suburban garage was going tobe closed to commission drivers. The Respondent wasgoing to give the Suburban commission drivers three op-tions-31to lease, to go to the downtown garage, or toquit. Say protested that this violated the contract and,the next day, wrote to Feldman grieving this action, re-questing a meeting to discuss the matter and, that failing,declared that the Union would seek arbitration.By letter to Say, dated August 9, Feldman repliedthat, under the contract, any unit employee who volun-tarily accepted the option of becoming a lessee-independ-ent contractor shall have no further rights or benefitsunder the collective-bargaining agreement. Feldman de-clared that leasing had been negotiated and that it wasnot proper at that time to reopen the subject. However,in another letter to Say, dated the following day, Feld-man recalled that he personally had advised Say of theclosing of the Suburban garage to commission drivers,but as Say's declared attempts to obtain information fromand to discuss this matter with the Respondent had neverbeen brought to his attention, he offered to meet.Taking up this offer, Say met with Feldman and theRespondent's vice president, Goodnough, on August 15,1977. In response to Say's question, Feldman stated thathe had closed that garage to commission drivers becausehe was losing money. He had lost $4,000 in June, $4,000in May, and $3,000 in July. When Say asked to see theRespondent's books to check out its claim, Feldmanwanted to know why. Say replied that if the Respondentwas going to plead poverty, the Union felt that Feldmanwas under an obligation to show the books to theUnion's certified public accountant. Feldman told Say tosubpena the books.32When Say asked what it would take to reopen theSuburban garage to commission drivers, Feldman saidthat he did not know and asked for a suggestion. Say re-plied that Feldman should reopen the Suburban garageto the eight locked-out commission drivers and starthiring commission drivers again. Feldman stated that hewould take the matter under advisement. He shruggedhis shoulders when Say asked how many lessees the Re-spondent planned to have at Suburban.In a letter to Feldman, dated August 16, Say reiteratedin writing his earlier oral request that the Union's ac-'1 Simultanelously, the Respondent posted the above-quoted notice atthe Suburban garage declaring it closed to commission drivers as ofAugust 7.32 As the complaint does not allege that the Respondent had unlawful-ly refused to show the Union its books in these circumstances, no findingis made thereon. 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDcountant be permitted to examine the Respondent'sbooks. Say also asked to be informed when Feldmanreached a conclusion with regard to his suggestion thatthe Respondent remedy its situation by reinstating thetransferred commission drivers to Suburban and, by re-suming the hire of other commission drivers at that loca-tion. The subject matter of the August 16 letter was re-peated in another letter to Feldman, sent August 24, ac-cusing the Respondent of violating section 23 of the con-tract, relating to voluntary leasing. As some of the relo-cated drivers, because of the short notice given, had lostseveral days' pay while obtaining their Minneapolis li-censes, the Union demanded that these drivers be madewhole and that the disputed closing of the Suburbangarage to commission drivers be submitted to arbitration.Feldman's written response, dated August 25, notedthat as only 8 commission drivers were employed at theSuburban garage while over 80 others were leasing, theRespondent "found it too cumbersome and time consum-ing to operate any further under this dual operation."Feldman rejected Say's suggestion that the garage be re-opened to commission drivers, requested additional infor-mation about the relocated drivers who had lost money,and enclosed an arbitration panel request form.The next correspondence in this series was sent onFebruary 24, 1978, when Say, thanking Feldman for thecopy of the lease agreement received the day before,33requested copies of all leaflets, brochures, or flyers per-taining to the Suburban leasing operation, noting that theUnion represented the commission drivers who could beaffected by those distributions. Say again questioned thestatus of the lessees as true independent contractors, as-serting the Union's right to represent such drivers.On January 12, 1979, Minneapolis Yellow and Subur-ban signed the current collective-bargaining agreement,effective August 15, 1978, to August 15, 1981.34 Theprovision of this contract relevant to leasing is identicalto the above-quoted language in the prior agreement.At present the downtown Minneapolis Yellow garagecontinues to operate completely on a commission basis,while all the drivers at the Suburban garage lease theircabs.2. The Status of the Suburban Drivers asEmployees or Independent Contractors-FactsAs noted, the Respondent, contrary to the GeneralCounsel and the Union, contend that the drivers at theSuburban garage are true independent contractors ratherthan employees and, accordingly, there is no obligationto bargain with respect to them.The record reveals that drivers who wish to purchaseleases do so by completing a resume specifying theirdriving experience, jurisdictions where licensed, personalreferences, and traffic violations. Each prospective lesseethen signs a lease agreement and posts a bond which isused, in the event of an accident, to pay the deductibleon the company-provided automobile insurance. Driversgenerally post only $100 bonds but, where there is a35The Respondent had promised to furnish a copy of the lease agree-ment in the preceding August."SUnlike the earlier contracts, Blue and White is not a party to thepresent agreement.record of accidents or motor vehicle violations, the Sub-urban garage manager, Russ Underhill, may require theposting of $250 bonds. Lease applicants also are required,at their own expense, to undergo and pass physical ex-aminations required by ordinance." As noted, lessees atSuburban must have appropriate licenses to operate cabsin the Minnesota cities of Bloomington and Richfield andat the Minneapolis-St. Paul Airport.38In return for the leasing fee, also paid at the time thelease agreement is signed, and the posted bond, the lesseedriver receives a fully equipped, licensed radio cab withliability insurance, towing service," tires, antifreeze,repair service or all damage determined not to be thefault of the driver, and repair for all damage in excess ofthe lessee's posted bond. Lessees receive credits for leasetime lost because of breakdowns, but no reimbursementfor time lost for preventive maintenance.38At the time of the hearing, leases were available forperiods of 12 hours, 24 hours, and I week. These may bebroken down as 12-hour day and night leases, respective-ly, and the Respondent, in the past, has experimentedwith a variety of other leasing plans.The lease agreement, which must be signed every timea lease is renewed, was taken verbatim from the leaseconsidered by the Board and District of Columbia Cir-cuit in the Chicago Yellow Cab case, supra. Under theagreement, each lessee agrees to be the sole driver of theleased vehicle, to comply with all applicable laws, ordin-ances, and Government regulations, to inspect the vehi-cle at the start of the lease term and report any defectsto the Respondent, to promptly report all accidents tothe proper authorities,36and to return the cab at orbefore the end of the lease period in the same conditionas originally delivered, with a full tank of gas.40At the time of the hearing, there were about 50 cabs atthe Suburban garage and approximately 102 lessee driv-ers. The lease cabs bore the logo "Suburban YellowTaxi" while the Minneapolis Yellow Cabs displayed ashield and telephone number, but no name. The driver'sright to use the Suburban name and goodwill in connec-tion with the operation of the cab is one of the terms ofthe leasing arrangement.4tHowever, the driver may putno trade name on the cab other than that furnished by3'The Respondent, as a courtesy, refers lease applicants to a physiciansgroup where, by arrangement, these examinations are provided at majordiscount. New commission drivers, too, must undergo such examinationsat their own cost.3While the lease agreement specifies a licensing requirement for theabove jurisdictions, Suburban cabs are also licensed to operate in Burns-ville, Eden, Eden Prairie, and Edina."3Towing is supplied free within a 50-mile radius of the garage.3aPreventive maintenance, furnished by the Respondent at its owncost, may be scheduled for cabs while on lease. If the driver persists innot bringing in his cab when notified, Underhill may take the cab out ofservice until the maintenance work is completed, usually in about 15-20minutes."5When the Respondent is notified of an accident, a supervisor fromMinneapolis Yellow is dispatched to the scene.4OWhile lessees generally may purchase gas anywhere, they are re-quired, at the end of the lease period, to top off their tanks at the Subur-ban garage gas pump.4 At the request of certain drivers, the Respondent, at its own expense,has had business cards and calendars printed for distribution to the publicby the drivers. The business cards state "Suburban Yellow Taxi Compa-ny" and the calendars state "Minneapolis Yellow Cab Company" and"Suburban Yellow Cab Company." SUBURBAN YELLOW TAXI COMPANY275the Respondent and any goodwill arising from the use ofthe Respondent's trade names insures to the Respondent.Article 7 of the lease agreement which specificallyseeks to define the relationship between the Respondentand the lessees is as follows:7. The Relationship of employer-employee orprincipal-agent does not exist and is not intended toexist by either party to this lease. Instead, only alease exists. Specifically:a. Lessee's compensation is not guaranteed. Allincome derived from the use of the Taxicab byLessee is the sole property of Lessee.b. Lessee is at all times free from right of controland direction of Lessor in the operation of the Taxi-cab, or while the same is in Lessee's possession, andLessor shall not exercise or attempt to exercise anysupervision over the service performed by Lessee.Any rates of fare suggested by Lessor which arenot regulated by law, ordinance or governmentalrules or regulations are merely for the informationof Lessee and Lessee is not obligated to charge suchrates.c. Subject to compliance with (the law and exist-ing regulations), Lessee shall not be required byLessor to operate the Taxicab in any prescribedmanner or accept any calls than those which Lesseemay of Lessee's violation agree to accept.d. Lessee shall not be required to report the loca-tion or whereabouts of the Taxicab at any timeduring the lease period.e. Lessee shall not be required to account toLessor in writing or otherwise for any amounts col-lected from passengers. Lessee shall not be requiredto furnish Lessor any trip sheet or other record ofLessee's activities unless required by applicable law,ordinance or governmental rules or regulation,except for information relating to accidents or relat-ing to the defense of any claims or suits againtLessor.f. Subject to compliance with the provisions of(law), Lessee shall not be restricted in any manneras to the area in which Lessee may operate theTaxicab.g. Lessee shall not be required to have the Taxi-cab remain in any specified place or operated forany minimum number of hours during the leaseterm.This agreement constitutes the entire agreement ofthe parties with respect to the subject matter hereofand may not be modified except in writing signedby Lessee and an officer of Lessor. Lessee's rightshereunder are not transferable or assignable inwhole or in part. Any waiver by Lessor of anyrights arising from breach of or default under anyprovisions of this agreement must be in writingsigned by an officer of Lessor and shall not be con-strued as a continuing waiver or a waiver of otherbreaches or defaults of the same or any other provi-sions of this agreement.The General Counsel contends, however, that thestated disclaimer in the lease of an intent to create anemployer-employee relationship is contradicted by theactual practices of the Respondent in its dealings withthe drivers. By variously and unilaterally changing theterms of the signed lease agreements, the Respondent ex-ercises control over the lessees beyond that indicated bythe agreed language. Thus, the General Counsel arguesthat contrary to the language of paragraph (c) of thelease agreement, which provides without qualificationthat the Respondent will provide repair or tow service ifthe cab becomes inoperable, the Respondent unilaterallyimposes a towing charge if the driver, by not using atank heater in the winter, cannot start his cab and re-quests towing services on 3 consecutive days. On Janu-ary 1, 1978, the Respondent also issued a memorandumannouncing that there no longer would be a breakdowncredit for holders of 24-hour leases.42The lease-agreement article protecting the Respond-ent's goodwill and tradenames does not provide that thelessees are restricted by agreements between the Re-spondent and third parties. However, in practice, lesseesare not permitted to do business on their own behalfwith customers with whom the Respondent has writtenor oral agreements, but are expected to service such cus-tomers on behalf of the Respondent. The Respondentpoints out that these arrangements provide additionalwork to be shared by all lessees for their mutual benefit.In this area, former lessee Maynard Neilsen testifiedthat, in 1977, Underhill told him that he had learnedfrom other drivers that Neilsen had been picking up anddropping off certain passengers under his own agree-ments with these passengers and that, if he caught Neil-sen setting up his own loads, he would not lease to him.Similarly, lessee James Van Tassel related that he wasnot free to make his own deal with a company withwhich Suburban had a package pickup contract. VanTassel, however, also testified that he did have his owncustomers where there was no conflict with the Re-spondent's contractual arrangements, and that about 30percent of his business came from the telephone calls tohis home from individuals he had driven for years.43Former lessee Scott Kern testified that, on a numberof occasions during a 6-month period in the spring andsummer of 1978, he overheard Garage Manager Under-hill admonish another lessee about his performance and,on two separate instances, Underhill accused this lesseeof picking up packages from a customer even withouthaving received radio orders to do so. For the first inci-dent of this type, the driver's lease was not renewed forI to 2 weeks. When the second similar incident occurred,42 Another unilateral change by the Respondent herein was the recent$3-per-hour increase in the amount of the late charge to lessees whoreturn their cabs after expiration of their leases. This charge becomes ef-fective immediately upon expiration of the lease. However, drivers on 24-hours leases have a 4-hour grace period in which to renew after expira-tion before the late charge becomes payable. If the cab has been leasedfor immediate use, the late charge proceeds will go to the waiting lesseeas the late return infringes on his lease term. If the cab has not been soleased, the late charge becomes company revenue.4a These individual customers usually sought rides to the airport. VanTassel also derived substanial further revenue independently of the Re-spondent from passengers who hail his cab. 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDapproximately I month later, his lease again was not re-newed.44Other areas of control and/or discipline over lesseedrivers cited by the General Counsel include summarydetermination and collection of alleged driver over-charges, the use of flat fare rates, memoranda to lesseesgoverning various aspects of their operations, require-ments that lessees clean, vacuum, and wash their cabs,restrictions on the use of the radio on the freedom of les-sees to refuse to accept assigned runs without penalty,the alleged imposition of a dress code, and the Respond-ent's permanent and temporary refusals to renew leases,and threats of same.4While meter rates, all established by ordinance, consti-tute approximately 95 percent of taxi revenues, the Re-spondent, both before and since the introduction of leas-ing, has contracted with approximately 25 to 30 corpo-rate customers to furnish transportation, usually for pack-ages, at flat rates which are negotiated and not regulatedby law. Although paragraph 7(b) of the lease agreementprovides that lessees are not obligated to charge rates notregulated by law, all Suburban lessees have been madeaware by posted memoranda and bulletins of those com-panies with which the Respondent has contracted to pro-vide flat transporation rates, and these rates are bindingupon lessees who accept orders involving these custom-ers.46The Respondent, in turn, contends that this doesnot constitute control as lessees, unlike commission driv-ers, are free to refuse such runs if offered, and do acceptthem because they have found such assignments to bepersonally beneficial. The Respondent asserts that amajor benefit to the drivers in purchasing leases is thegoodwill already acquired by the Respondent and theopportunity to service a larger established clientele.In addition, the Respondent has made commitments toairlines that lessees delivering luggage can charge onlyfor the shortest routes.47Lessee Ardent Frey testifiedthat, in mid-December 1978, he was told by Underhill44 Kern's account was substantially corroborated by the Respondent'spresident, Feldman, who related that the driver's lease had not been re-newed because he had prevented other lessees from obtaining orders atIBM, an established customer of the Respondent, by independently pre-senting himself at the IBM building to pick up package and/or passen-gers, as the case may be. The Respondent had acted in this matter onlyafter receiving complaints from the customer and other lessees. In addi-tion, according to Feldman, the driver also had been guilty of "lying hislocation," misrepresenting the location of his cab to the dispatcher whenbidding for runs, at the expense of more favorably situated drivers.45 As was true in the Chicago Yellow Cab case, certain incidences ofcontrol, alleged by the General Counsel for which leases may be denied,are mandated by various laws and ordinances and must be enforced bythe Respondent. Accordingly, leases can be refused to drivers who oper-ate their cabs in excess of the speed limit, who do not keep their cabsclean, who drive while under the influence of alchohol or drugs, andwho use their cab radios in violation of Federal Communication Commis-sion rules, i.e., by using profane language over the air. The industry isheavily regulated by laws and ordinances which, among other things,state where taxi drivers may and may not congregate and wait, what themeter rates may be, and which restrict passenger solicitation and theright of the driver to refuse to transport orderly persons to their desireddestinations.'6 The Respondent also has contracted with certain customers thatthere will be no drivers' tips on transportation charges, which, too, isbinding on the lessees.4 The Respondent's cabs frequently are used to deliver delayed lug-gage to its destination.that he had overcharged by $20 for carrying luggagefrom the airport, which he would have to repay to Un-derhill before renewing his lease. At Underhill's sugges-tion Frey took his complaint on this matter to the down-town Minneapolis Yellow garage where he spoke toWayne Joyce, general manager. Although Frey deniedhaving charged too much and offered to take any willingcompany representative on the same run to prove hispoint, Joyce rejected his offer, stating that he could de-termine the mileage on his map. As Frey could not con-vince Joyce that his charges were correct, he was com-pelled to repay the $20 in order to continue leasing.48Witness Kern testified that, while a lessee, he andother drivers utilized the Respondent's charge slipsystem, which, the General Counsel asserts, is anotherway used by the Respondent to monitor drivers' charges.These slips are given to the drivers instead of cash bythe customer when they complete delivery. The driverthen turns in the completed charge slip to the Respond-ent and is paid the rate for that run, while the Respond-ent forwards the charge slip to the customer for pay-ment. The Respondent reviews these charge slips and,where it believes that overcharges have occurred, col-lects the claimed amounts from the drivers even in theabsence of customer complaint.While lessee drivers, unlike commission drivers, gener-ally have the right to refuse orders radioed by the dis-patchers,49this freedom was not always available, parti-culary as it related to baggage runs from the airport.As noted, the Respondent has arranged with variousairline companies to deliver delayed baggage from theairport to the passenger's location. Under the airportbaggage starter system, the cab drivers line up behindvarious call boards at the air terminal. When there is48 As a lease driver, Frey repaid Suburban for alleged lessee over-charges on six to eight occasions. Scott Kern also testified that while alessee he, too, had been told that the Respondent suspected that he wasovercharging and he would be required to repay any amounts found tobe due. It is clear from the record that complaints concerning possibleovercharges were made by customers directly to the Respondent who re-served the right to unilaterally determine, in summary fashion, whetherthe overcharge had been made. If found, the Respondent would demandreimbursement from the driver on the penalty of not renewing his lease.Moneys collected are conveyed to customers by the Respondent ratherthan directly by drivers.*4 Although kern testified that, while drivers technically had the rightto refuse orders for runs, it was his experience that, of the approximatelynine dispatchers employed by the Respondent, one identified dispatcherhad made unfavorable comments on the radio about lessees who did notaccept offered runs and he would subsequently assign such drivers topoorer runs. Also, J. C. Ritterson related that, on one occasion while alessee, he had been politely requested by the dispatcher to go to the rearof the cab stand line after refusing a run. However, chief dispatcherJames Le Tourneau testified that, under the Respondent's policy, lesseesare free to refuse orders for runs, without penalty, and dispatchers are soinstructed. Le Tourneau's testimony, corroborated by Feldman and otherof the Respondent's witnesses, including lessees Bruce Stein and RobertPace, comports with the weight of the evidence, and is credited. Al-though it is possible that Kern and Ritterson, in refusing orders, mayhave been given poorer runs or have been otherwise discommoded bythe personal reaction of individual dispatchers, it is noted that the dis-patchers themselves, except for Le Tourneau, were nonsupervisory mem-bers of the bargaining unit herein, and that such occurrences were rare.Accordingly, it is found that lessees are free to decline proffered runs,with the proviso, as testified to by Stein, that, if they do accept a run,they are obliged to complete it. Commission drivers, on the other hand,are expected to accept and complete all assigned orders.---- SUBURBAN YELLOW TAXI COMPANY277something to deliver, the airport starter5°calls thedowntown dispatcher. If the baggage is destined for a lo-cation within Suburban's jurisdiction,5tthe dispatchercalls the first Suburban driver on line, telling him to seethe starter for the baggage. The cab is left at the specialwaiting stand, while the driver goes inside to pick up thebaggage and charge slips from the starter. AlthoughFeldman testified that the lessee driver knows beforeleaving the pool area, on the basis of what has been com-municated to him, what the nature of the run will be andis free to decline the order by so informing the dispatch-er, lessee Frey testified that, after waiting at the stand forabout 5 hours, he had been ordered to leave the airportby the starter when he refused to accept one bag for de-livery on a run that would be worth about $1.95.52However, Frey's testimony is confirmed by that of chiefdispatcher Le Tourneau who related that drivers at theairport do have to leave their cabs and accept every runbefore they know its nature and profitability. his is be-cause it is the dispatcher's job to get the orders out andproblems would be created for them if they had to an-nounce where each run was going before calling thedriver. Therefore, according to Le Tourneau, although alessee driver may have waited in line for many hours tobe the next up, he must blindly leave his cab and see thestarter before he knows what he is being given. If hethen refuses to take the run, he loses his place in line.Accordingly, I credit the testimony of Frey corroborat-ed by Le Tourneau that, as a practical matter, lesseedrivers at the airport cannot reject baggage runs withoutundergoing meaningful penalty.Also, inconsistent with paragraph 7(d) of the leaseagreement, which states that lessees are "not required toreport the location of the taxicab," lease driver MaynardNeilsen testified that, on an occasion in the summer of1977 after he had turned off his radio, he was told by adispatcher who had called him that he should not do soagain when on duty. Lessee Frey described a similar ex-perience where, after he had turned off his radio, Under-hill had asked his whereabouts. The testimony of Feld-man and Le Tourneau that lessee drivers, unlike commis-sion drivers, are in charge of their own radios and mayturn them off while on duty, is contradicted by a bulletinon radio procedure to lessee drivers,53 directing: "Keepyour radio on at all times; cancellations can thereby bechecked before you go too far."Accordingly, as the testimony of the two drivers thatthey were not free to turn off their radios while on dutyis supported by the written statement of the Respond-ent's policy in this area, they are credited in this regard,sO Unlike the Chicago Yellow Cab case, the starters are not employedby the cab companies, but by the Airport Commission.s' All calls for taxi service from either Minneapolis Yellow or Subur-ban are made to the same downtown telephone number and drivers fromboth locations are dispatched from the downtown dispatching office.2 According to Frey, the bag had not been marked for rush or emer-gency delivery, the starter had refused to delay sending him out untilthere were additional bags for delivery, and when he protested having togo to the end of the line after so long a wait because of having refused soobviously unprofitable a run, he was directed by the dispatcher to leavethe airport.3s G.C. Exh 9and it is concluded that lessee drivers are expected tokeep their radios on at all times while on duty.However, as indicated by the Respondent, it is alsoclear that there are real distinctions between lessee andcommission drivers. Lessees pay only their leasing feesand other expenses, such as may be necessary to postbonds and pay for gasoline, but need not account fortheir earnings, as do commission drivers who are paid onthe basis of what they turn in.There are no minimum performance standards orhours of work set for lessees as there are for commissiondrivers, who, alone, punch timecards and may be disci-plined and ultimately discharged for not meeting mini-mum standards in terms of both revenue per mile andper shift. Detailed records are kept of the performance ofcommission drivers on driver performance cards. Com-mission drivers normally work a 9-1/2-hour shift whichmay reach 11 hours in times of emergency. There are nolimits on the hours lessees may work.54While both commission drivers and lessees receiveradio orders for runs from the same dispatching office,only lessees are free to refuse such runs.Commission drivers alone receive the Yellow Cabmanual, which sets forth a comprehensive set of workrules, including a dress code which prescribes shirts,jackets, and trousers of solid colors, prohibits extremelyhigh-heeled shoes, and establishes grooming standards.Commission drivers are prohibited from wearing jeansand tennis shoes. However, contrary to Neilsen's testi-mony that he was unable to lease his cab on one occa-sion until he left and changed from his jeans, Feldman,corroborated by lessees Bruce Stein and Robert Pace,averred that no dues or grooming codes have been en-forced against lessees. From the general evidence in thisarea, I find that lessees, who do not receive the manual,are not subject to dress and grooming codes and that thesingle incident described by Neilsen was isolated,prompted by someone who was substituting that day forUnderhill,s5and was not an expression of companypolicy.Commission drivers are subject to having their behav-ior, driving ability, and trip sheets scrutinized on thestreets by the Respondent's road supervisors, who are in-structed not to so approach lessees except when theircabs are involved in accidents or to determine if the cabhas been sublet, contrary to the lease agreement.Lessees are permitted to use their cabs on personalbusiness during their lease term. Commission drivers arenot. Further, there is a mandatory 2-hour training sessionfor new commission drivers, which includes instructionon how to drive taxis and on radio procedure, a programthat does not exist for recent lessees. However, if a newlessee so requests, the Respondent will pay another expe-rienced lessee a small fee to go out with the new lesseeto provide any necessary instruction and show the loca-tions of the steady accounts.54De facto work hours are, in effect, set for lessees as the Respondentstarts its 12-and 24-hour leases at 6 a m, and. accordingly, its 12-hournight leases at 6 pm.55 Neilsen did not know the identity of the individual who had refusedhim his lease on this occasion 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDApart from such legally mandated reasons as speeding,radio operation in violation of Federal CommunicationsCommission (FCC) regulations, and driving under the in-fluence of alchohol or drugs, leases also may be refusedby the Respondent for the following reasons:(a) Driver dishonesty, including fraudulent use ofthe Respondent's charge slips, overcharges wherethe driver refuses reimbursement, and non-deliveryof goods to be transported.56(b) Sleeping at cab stands. One lessee, who sleptin his cab parked at a stand over night so that hewould be positioned to get lucrative early morningruns to the airport, was warned by Underhill thathis lease would not be renewed if he was foundsleeping there again. Underhill had acted after re-ceiving complaints from other drivers who hadpassed that stand to wait elsewhere after seeing thesleeping driver's cab already there.(c) Picking up packages at customers' premiseswithout having been so assigned by the dispatcherto the detriment of other drivers.(d) "Long cabbing" where the lessee preventsother drivers more favorably situated to handle anorder from receiving it by giving a false cab loca-tion when bidding on the order.(e) Acting detrimentally to the Respondent'sgoodwill and to the other lessees by making hisown arrangements with customers under contractwith the Respondent.In the period from March 1977 through December1978, while leasing to some 240 drivers, the Respondenthas refused leases to approximately 21.The Respondent further notes that as two other Feder-al agencies, each of which applies a similar "right to con-trol" test, have previously found these lessees to be inde-pendent contractors, it would be consistent to reach alike conclusion here.By letter, dated August 5, 1977, the Internal RevenueService granted the Respondent's request of the preced-ing March 21 for a ruling concerning the status of thelease drivers for Federal employment tax purposes, in-cluding income tax withholding. Based solely on the sub-mitted lease agreement and the Respondent's ex parte ap-plication, the IRS determined that the lease drivers werenot employees of the Respondent.The Respondent also contends that the independentcontractor status of its lease drivers was affirmed by theEqual Employment Opportunity Commission when, onDecember 29, 1978, its district director in Milwaukee,Wisconsin, administratively dismissed a charge of dis-crimination against the Respondent alleging violation ofTitle VII of the Civil Rights Act of 1964, brought by adriver whose lease had not been renewed. The statedground for the EEOC's dismissal was that that agency," One driver was refused a lease in December 1978, because of com-plaints received from a florist who was one of the Respondent's regularaccounts. Feldman testified without contradiction that certain flowerswhich had been reported as undelivered and a missing wrought ironflower stand were later found in the trunk of the driver's cab.lacked jurisdiction as the lease agreement had not cre-ated an employer-employee relationship.C. Discussion and FindingsI. The status of lease drivers as independentcontractors or employeesIn Chicago Yellow Cab, supra, in facts not materiallydistinguishable from the present matter, the Board foundthe lessee taxi drivers to be employees of the respondentstherein, thus reversing the finding of the AdministrativeLaw Judge who, relying principally upon ColumbusGreen Cabs, Inc., et a,57had found them to be inde-pendent contractors. In reaching its conclusion, theBoard noted (229 NLRB at 1332) the following factorswhich are applicable here:..(1) the lessee drivers have no investment in theinstrumentalities of their work; (2) lessee cabs dis-play the Companies' insignia and all goodwill aris-ing from operation of the cabs inures to the Compa-nies' benefit; (3) the work performed by the lesseedrivers is an essential part of the Companies' normaloperations; (4) the lease term is short and is renew-able only at the Companies' discretion; (5) the termsof the lease are unilaterally set by the Companies;(6) the lessee driver is required by the Companies,upon penalty of forfeiture of the lease, to obey apervasive scheme of municipal regulations; (7) nosubleasing is permitted; (8) the Companies disciplinelessee drivers through the threat of city action; (9)the lessee drivers are, in the manner of regular em-ployees, subject to reference checks at the time ofapplication for a lease; (10) the Companies unilater-ally determine whether a lessee driver is at fault inthe event of an accident ....It is doubtless true that through leasing the Com-panies have, by substituting economic incentives formore direct means of control, been able to relin.quish some of their supervisory and regulative re-sponsibilities. By charging a flat fee for use of thecab instead of collecting a percentage of the driver'sdaily fares, the Companies have freed themselves ofthe necessity of enforcing rules designed to preventcheating. Similarly, by charging a fee for late re-turns, punctuality is assured without the need fordiscipline. However, it is also patently clear that theCompanies have retained considerable control overthe lessee drivers and that only by ignoring businessrealities can it be said that these drivers exercise anyreal "independence."As stated, the lease agreements used by the Respond-ent herein were taken verbatim from those considered inChicago Yellow Cab and similarly implemented, a courseenabled by its interrelationships to the respondents in the57 214 NLRB 751 (1974). Later, in Chicago Green Cabs, Inc.. et a., 237NLRB 1132 (1978), a representation case involving the same parties andunit as at 214 NLRB 751, the Board, on an expanded record, found thatthe lessees were employeees within the meaning of the Act. SUBURBAN YELLOW TAXI COMPANY279Chicago Yellow Cab case.58Although the Court of Ap-peals in its original Chicago Yellow Cab, Decision, and onreconsideration, refused to accept the Board's findingthat the lessees are employees, in City Cab Company ofOrlando, Inc., et al., the Board again concluded thatlessee cab drivers are employees within the meaning ofthe Act and that a bargaining obligation existed. Observ-ing that the Chicago Yellow Cab case was factually distin-guishable from Orlando City Cab, in footnote 4 of Orlan-do City Cab, the Board, in reaching its conclusion, reliedon the following factors which are applicable to thepresent matter:We find that an analysis and a balancing of thefacts here clearly manifest an employer-employeerelationship. The Employer publishes rules to whichit requires all cab drivers to adhere. These rulesgovern the operation of all cabs at the airport andare published to meet the obligation of a concessionagreement between the Employer and the Orlandoairport. The cabs driven by contract drivers arewholly owned by the Employer with income real-ized from advertisements on the trunks of the cabsaccruing solely to the Employer. Both contract andcommission drivers must report to the Employer'sfacility to get a cab as no specific cabs are assignedto contract drivers .... After receiving a cab, thecontract driver is provided with a trip record sheetwhich he is required to keep. The contract drivermay use the Employer's dispatcher to receive cus-tomer calls, although, at least theoretically, he is notbound to the dispatch system. However, contractdrivers have received oral reprimands from a dis-patcher when they have refused requests to pick uprides. Finally, through its ability to make unilateralchanges in the contract and the rates at any time,the Employer effectively controls working condi-tions and the amount of money drivers can earn.As the Board's intent expressed in the cited similarrecent cases is clear, it, of course, is binding on me.Accordingly, it is noted that, in this case as in thosecited, the drivers, while they pay a lease fee, have nocapital investment in the cabs they drive and, in fact, theRespondent has discretion to assign a different vehicle toeach lessee whenever leases are renewed.60The terms and conditions under which the lesseeswork are unilaterally established by the Respondent,who, as in Chicago Yellow Cab, retains the right to endthe leasing relationship, which it has done at least 21times. As argued by the Respondent in reliance on thecourt's decision in Chicago Yellow Cab, the Respondent'sability to terminate the leasing relationship may be indic-ative of the Respondent's stronger bargaining position,rather than an incident of control. However, when thisss Not only is this Respondent under the same corporate ownership asthose in Chicago Yellow Cob but its president, Feldman. is the son andformer assistant of the president of the Chicago Checker Cab Company.$g See 242 NLRB No. 16 (1979). issued after the court's initial decisionin Chicago Yellow Cab, but before the court ruled on the General Coun-sel's motion for reconsideration.60 Frequent reassignment of cabs is a real possibility as there are twiceas many lessee drivers at the Suburban garage as there are cabs.paramount position is used to control the manner inwhich the lessees perform their work and to impose obli-gations and restrictions not mentioned in the lease agree-ment, the lessees then are left to operate in a narrowedchannel.Although the lease agreement provides, in effect, thatlessees are not obligated to charge rates not imposed bylaw or ordinance, i.e., the meter rates, lessees, in fact, arebound by the flat rate schedules negotiated by the Re-spondent and various of its customers. To the extent thatthese flat rates fall below the meter rates for correspond-ing runs, which, obviously, is the attraction of such anarrangement to the customers, the lessee becomes limitedas to what he may charge and earn beyond the require-ments of law.Although the "right to control" test used in determin-ing independent contractor status in different industries isalways defined in essentially the same terms,61certain in-dustries inherently lend themselves more readily to theindependent contractor relationship than do others, andcloser questions arise where this same standard is appliedto those businesses which are less adapted.In the construction industry, for example, where inde-pendent contractor status has often been found, the gen-eral contractor, in retaining the various independent sub-contracting concerns, customarily negotiates with eachfor the completion of specific work, i.e., the installationof the electrical wiring, masonry, or plumbing on thejobsite. The subcontractor then proceeds to carry itswork to completion, is paid, and departs. The subcon-tractor is answerable to the general contractor only forthe suitability of the finished job and generally operatesunder his own name and professional reputation. In ahost of cases, frequently involving common situs picket-ing and jurisdictional disputes, subcontractors' identitiesas separate employers have been recognized by theBoard. Critical to the independent status of such subcon-tractors is their freedom to hire and use such employeesand equipment in their work as they see fit, limited onlyby considerations of practicability and profitablity.The use of subcontractors in the construction industrycontrasts with taxi industry leasing where, as in the pres-ent case, the relationship between the Respondent and itlessee drivers is more ingrown and continuing, and thelines of authority less clearly defined. Here, the lesseesnegotiate with the Respondent not for the completion ofspecific tasks or products, but for terms which the par-ties, particularly the Respondent, anticipate will govern acontinuing long-term relationship.:2The terms of the lease agreement and the nature of theongoing relationships thus created necessarily generateconcerns on the part of the Respondent with respect to6' As noted, under the right-to-control test, an employer-employee re-lationship exists when the employer reserves not only the right to controlthe result to be achieved, but also the means to be used in achieving theresult. On the other hand, where the employer has reserved only theright to control the ends to be achieved, an independent contractor rela-tionship exists. Chicago Yellow Cab supra, at 1332.62 The Respondent encourages longer term leasing relationships bypublicizing and providing lower daily costs for weekly leases and by af-fording 4-hour grace periods for renewal of 24-hour leases before imposi-tion of the late charge. It is clear that the great majority of drivers wholease cabs from the Respondent do so on a repetitive basis--- 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDmatters affecting its own vital interests and which pro-vide material incentive to regulate and control the lesseesin the performance of their work. Among these factorsare (a) the need to protect its trade names and goodwilland, thus, the marketability of its leases, from possiblediminution by lessees who use same in their business;63(b) the need to protect its licensing privileges from revo-cation or suspension because of misuse of its vehicles bylessees who operate them in the company name; (c) theRespondent's economic interest in reducing its costs andin extending the life of its cabs, even when this conflictswith the interests of the lessees; and (d) the need toimpose order so that lessees do not use unfair competi-tive practices in obtaining runs at the expense of theother lessees.One of the strongest incentives to control thus referredis economic. It is to the Respondent's benefit to keepdown the amount of mileage put on its cabs during anygiven lease term. Not only does low mileage generallyprolong the life of the cab and reduce annual replace-ment costs but, as the Respondent President Feldmantestified, the costs of the company-provided insuranceand leased tires also are geared to the amount of mile-age.64The principal means used by the Respondent toensure lower mileage-the lease provision that the lesseeshall be the sole driver of the cab-restricts not only thedrivers' mileage and earnings, but also their ability to uti-lize fully the cabs with their own personnel during thelease terms.65While the provision enabling only the immediate lesseeto drive might not severely impact the holder of a 12-hour lease, which approximates a single work shift, it isnot reasonable to presume that a lessee for 24 hourscould by himself drive the cab for the entire lease period.In fact, under the single driver clause, the longer thelease term, the greater is the proportion of idle cab timeto the overall duration of the lease. Also thereby in-creased is the loss to the lessee of potential earnings. Inprecluding its lessees from allowing others to driveduring their lease terms, the Respondent not only has af-fected the lessees' financial returns but has interfered inan area of discretion essentially reserved for independentcontractors-the ability to work in their own way usingtheir own personnel.Unlike the example in the construction industry, wheresubcontractors generally perform in their own names, thelease agreement used here reserves for the Respondentall goodwill from the operation of its cabs and the driv-ers, whether commission or lessee, work only under theRespondent's logo. Accordingly, users of Suburban cabsreceive no notice that Suburban drivers have an inde-pendent status and complaints relating to alleged over-charges are routinely made to the Respondent's office63 This entails an examination by the Respondent of the adequacy ofcustomer service, particularly as related to its own regular patrons.64 Unlike Chicago Yellow Cab where the lease agreement specified thatlessees were not permitted to drive more than 250 miles a day, the leaseagreement here does not per se limit the number of miles a lessee candrive.1e While it might be argued that lessees possibly benefit in lower leas-ing fees from whatever the Respondent saves in thus reducing mileage,the issue is one of whether control is actually exercised rather thanwhether justified.rather than to the drivers themselves. In practice, theRespondent, in protecting its goodwill, has reserved foritself the right to deal summarily with lessees in unilater-ally determining whether overcharges in fact occurred,the amount of same, and to the demand reimbursementon the penalty of loss of leasing privileges. To the gener-al public, lease drivers appear as part of the Respondent'sgeneral operation. Even the ordinances of licensing juris-dictions create a joint and several liability in the case ofviolations.66It is left to the Respondent to exercise disci-pline over its lessees to protect its business reputationand cab licenses.In noting in Chicago Yellow Cab that lessees, as here,are not subject to income withholding taxes and enjoyno fringe benefits, the Board stated supra at 229 NLRBat 1332-33:The fact that the lessee drivers pay no Federalwithholding taxes, though relevant, is not determi-native of independent contractor status.tx The ab-sence of fringe benefits is of some relevance but isof little probative value .... And, finally, al-though the drivers are admittedly on their ownonce they leave the garage and are free to prospectfor fares when and where they choose, this ...is"inherent in the nature of the work" and is there-fore not of special significance.Ad See Checker Cab Company and its Members, 141 NLRB 583(1963), 153 NLRB 651 (1965), affd. 367 F.2d 692 (C.A. 6, 1966);Blue Cab Company and Village Cab Company, 156 NLRB 489(1965).Finally, contrary to the Respondent, it does not appearappropriate to defer to the ruling by the Internal Reve-nue Service, made August 5, 1977, that the lessees are in-dependent contractors. While the finding of anotherGovernment agency is a factor to be considered, it is in-sufficient to affect the conclusions herein as this determi-nation is based on a record developed after hearing inwhich the parties participated, presented evidence andcross-examined witnesses, whereas the IRS ruling recitesthat it was based on a Form SS-8 and the lease agree-ment. The IRS, in administratively considering the Re-spondent's ex parte application, did not have before itevidence of the extent to which the Respondent unilater-ally had altered the terms of the lease agreements in con-ducting its leasing program, and could not be aware ofthe measure of control over the lessees' work actuallyexercised by the Respondent, as detailed above.67For the above reasons, finding that those aspects ofthe owner-driver relationship showing extensive controloutweigh those factors indicating driver independence, Iconclude that the Respondent's cab drivers are employ-ees within the meaning of the Act, and that the Respond-6H Sec. 11.16 of the Minneapolis-St Paul International Airport ordi-nance, regulating the conduct of taxicabs within its jurisdiction, providesthat every licensee and every driver or a taxicab shall observe and obeyall pertinent rules, regulations, and ordinances controlling the use and op-eration of such vehicles, establishing, in effect, a joint and several liabilityfor any breach.e7 Lorenz Schneider Co., Inc., 209 NLRB 190, 191, fn. 5 (1974). Forlike reasons, deferral also is unwarranted to the administrative ruling ofthe district director. SUBURBAN YELLOW TAXI COMPANY281ent is required to bargain with the Union concerning theterms and conditions of their employment.682. The Respondent's withdrawal of recognitionfrom the union as bargaining agent for the leasedriversThe Respondent answers the General Counsel's con-tention, that it unlawfully withdrew recognition from theUnion as the bargaining representative of the Suburbandrivers when they became lessees, by asserting that,during contract negotiations, the Union disclaimed itsright to represent lease drivers and that the Respondenthad met its contractual obligation to establish a volun-tary leasing program by not forcibly compelling commis-sion drivers already at Suburban to become lessees. Fur-ther, when, in August 1977, business reasons compelledclosing the Suburban garage to the few remaining com-mission drivers, they all were offered the option of trans-ferring to the downtown Minneapolis Yellow garagewithout loss of seniority, pay, or other benefits. The par-ties differ in their interpretation as to whether the volun-tary leasing language of the contract had been intendedto apply to applicants for employment, or only to com-mission drivers already employed at Suburban. The Gen-eral Counsel, contrary to the Respondent, contends thatvoluntary leasing, as agreed by the parties, was to be ap-plicable to drivers in both categories.The record establishes that the parties intended thatthe leasing program be voluntary, as reflected in the con-tract proposals submitted by each side during negotia-tions and by the provisions concerning leasing in the lasttwo collective-bargaining agreements. By the agreementreached, drivers at the Suburban garage would not becompelled to lease their cabs unless they so desired.Nevertheless, there were still eight commission driversemployed at the Suburban garage when, on August 7,1977, the Respondent closed that facility to commissiondrivers, requiring that such drivers either lease theircabs, transfer to the Minneapolis Yellow garage located10 to 12 miles away, or resign their employment. Whilethere is no evidence that the Suburban commission driv-ers who earlier had become lessees had done so involun-tarily, the Respondent's unilateral refusal to employ com-mission drivers at that facility after August 7 unilaterallyended the voluntary leasing program there. The Re-spondent's chief negotiator for the 1976 contract, Daly,testified that many of the commission drivers who hadworked for Suburban did so because of the proximity ofthat facility to their homes, and the record shows thatdrivers who transferred to other jurisdictions were re-quired to meet new licensing requirements.The Respondent, in its brief, admits that after August7, there no longer was an option to be a commissiondriver at the Suburban garage, but contends that it hadno duty to offer such an option to prospective drivers atthat location and that the remaining employee driverss~ In observing that the axicab industry is inherently less adapted tofunctioning through services of independent contractors than certainother industries, including construction, no suggestion is intended thatlessee cab drivers cannot become independent contraclors As stated inmatters cited above, such a dtetrmination must he made independently onthe facts of each casehad the voluntary option of remaining as commissiondrivers merely by transferring to the downtown facility.I find this argument unpersuasive. The 1976 collective-bargaining agreement covered a unit of commission driv-ers at three garages-Minneapolis Yellow, Suburban, andBlue and White. The Union had bargaining rights ateach location and the contract contained no provisionenabling the forced transfer by an employer of driversfrom one garage to another. Rather, the parties, in nego-tiating their contract, had agreed that leasing was to bevoluntary at each location.Having concluded that the lease drivers herein are em-ployees, rather than independent contractors, I find nomerit to the Respondent's contention that the Union hadwaived its right to represent them.As the evidence showed, the parties reached basicagreement on the terms of a collective-bargaining agree-ment in February 1976 but, in August of that year, Dalystill had not met his commitment to draft the finishedcontract for signature. Earlier, in April, responding toDaly's delay the Union had submitted its own draft. InAugust, Daly still having taken no action with respecteither to his or the Union's draft, met with union repre-sentatives, including Attorney Horwitz. In response toconcerns expressed by the Union's legal staff and by theBoard's Regional Office that the contract should not un-lawfully cover independent contractors, as not employ-ees under the Act, the Union proposed to remove trueindependent contractors from the unit description. Iagree with the General Counsel that the Union, havingended its earlier strike only when the Respondent agreedthat the Union would represent the lease drivers as wellas commission drivers, would not have relinquished itsrepresentational rights concerning the lessees merely tomake it easier for Daly to complete his contract draft ifthey could be lawfully included in the unit. Accordingly,crediting Horwitz, as noted above, it is concluded thatthe Union had agreed to waive its right to represent les-sees only if they became true independent contractors, astatus which the lease drivers at Suburban did notachieve. Therefore, the Union remains the bargainingrepresentative of these drivers.Accordingly, the Respondent's unilateral action, in de-priving commission drivers who wisued employment assuch at the Suburban garage of that opportunity inavoidance of its existing bargaining obligation for thedrivers at that location, constitutes withdrawal of recog-nition from the Union for that segment of the unit in vio-lation of Section 8(a)(5) and (1) of the Act. Similarly, todeny applicants for employment at the Suburban garagetheir chance to work there as commission drivers, par-ticularly in furtherance of the Respondent's unlawfulwithdrawal of recognition from the Union as bargainingrepresentative of its Suburban drivers, also is included inthe violation of Section 8(a)(5) and (1)69 of the Actfound herein.7R Applicants for employment also are entitled to the protection of theAct Amerae Corporation. Swan Horve Division. 217 NLRB 942 (1975)7' he General Counsel anticipating the Respondent's argument asroted that. under the sluntary leasing system. drivers had a choice Idriving on a commissiorn basis fr Minneapolis Yellosw or on a lease basi,Conlinued 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in sectionII1, above, occurring in connection with the Respond-ent's operations described in section 1, above, have aclose, intimate, and substantial relationship to trade, traf-fic, and commerce among the several States and tend tolead to labor disputes burdening and obstructing com-merce and the free flow thereof.CONCIUSIONS OF LAWI. Respondent Yellow Taxi Company of Minneapolisand Suburban Yellow Taxi Company are a single em-ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. All lease and commission taxi drivers, limousinedrivers, baggage freight truck drivers and cab serviceemployees, including dispatchers, ordertakers, startersand all employees who read meters, check oil and gas,wash cars, and generally service cabs, employed by theRespondent at its Minneapolis and Richfield, Minnesota,facilities, excluding office clerical employees, mechanics,professional employees, guards and supervisors as de-fined in the Act, constitute a union appropriate for pur-poses of collective bargaining within the meaning of Sec-tion 9(b) of the Act. 4. At all times material herein, the Union has been thecollective-bargaining representative of the employees inthe above appropriate unit within the meaning of Section9(a) of the Act.5. By withdrawing recognition from and by refusing tocontinue to recognize and bargain with the Union as thecollective-bargaining representative of the Respondent'slessee drivers at the Suburban garage in Richfield, Min-nesota, the Respondent has engaged in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1) of theAct.6. By refusing to apply the terms of their outstandingsuccessive collective-bargaining agreements with theUnion to the lessee drivers at the Suburban garage sinceAugust 1, 1977,72 the Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(5) and(1) of the Act.7. By unilaterally and without the agreement of theUnion coercively transferring to its Minneapolis facilityon about August 7, 1977, the eight commission driverswho were still employed at the Suburban garage in Rich-field, Minnesota, the Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(5) and(I) of the Act.for Suburban, sought to magnify the difference in the two locations bycontending that Minneapolis Yellow and Suburban do not constitute thesame employing entity. This argument, rejected above, was unnecessaryto establish the violations found herein.71 The unit found herein is generally patterned on that described in themost recent collective-bargaining agreement signed by MinneapolisYellow, Suburban, and the Union on January 12, 1979. As noted, Blueand White was not a party to this contract.72 The applicability of the August 1, 1977, date will be discussedbelow with regard to the remedy.8. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I shall recommend that it berequired to cease and desist therefrom and to take certainaffirmative action designed to effectuate the policies ofthe Act.For the reasons set forth above, I shall recommendthat the Respondent be ordered, upon request, to bargaincollectively with the Union as the exclusive collective-bargaining representative of the employees in the above-described unit, including the lease drivers employed atthe Suburban facility in Richfield, Minnesota, and toapply to such lease drivers, from August 1, 1977,73 suchterms and conditions of its two most recent collective-bargaining agreements with the Union as may be applica-ble-i.e., seniority, insurance, pension, and other fringebenefits.As the parties here have agreed to a system of cableasing, this should continue on a voluntary basis, as ne-gotiated. Since it has been found that the Union is thebargaining representative of the lessees, who now consti-tute a new driver category within the unit, the Respond-ent, upon request, should be required to bargain with theUnion concerning any other terms and conditions of thelessees' employment deemed relevant. Any agreementreached should be embodied in a signed understanding,perhaps amending or augmenting the current collective-bargaining agreement.To remedy the Respondent's unlawful coercive trans-fer, on or about August 7, 1977, of eight commissiondrivers employed at the Suburban garage in Richfield,Minnesota, to the downtown Minneapolis Yellow garage,it is recommended that the Respondent be required tooffer them immediate reinstatement to their former posi-tions at the Suburban garage and to make whole, these73 Although the complaint alleges that the Respondent has refused tobargain since February 28, 1977, August I of that year appears to be theearliest date in which a violation can be found. In the present matter,unlike Chicago Yellow Cab, the Respondent and the Union negotiated andagreed upon a voluntary leasing program which was introduced onMarch I., 1977. It further was agreed that, if these lessees were true inde-pendent contractors, the Union would not represent them. There is noevidence, before August 1977, that any drivers who became lessees did soinvoluntarily, The Union thereafter did not seek to represent the lesseesfrom March I until the Union's letter of July 20, 1977, meanwhile bar-gaining at Suburban for only a dwindling number of commission drivers.The most immediate response to the Union's July bargaining demandcame on August 1, when the Respondent discontinued its practice of fur-nishing the Union's president, Nathaniel Forbes, with monthly reports ofpersonnel changes at the Suburban garage. In these circumstances, I findthat the Union had agreed to a system of cab leasing and had permittedthe Respondent to implement this program in the period from March I toAugust 1, 1977 However, as the Union did not clearly and unequivocallywaive its right to represent the lessees unless true independent contrac-tors, which they were not, it is concluded that the Respondent's refusalto bargain with the Union and the applicable date for applying the con-tract to the lessees should be August 1, 1977, when the Respondentstopped furnishing monthly personnel change reports to the Union andfirst manifested that it no longer recognized the Union at its Suburbanfacility SUBURBAN YELLOW TAXI COMPANY283for any74and all other employees covered by the con-tract, for any financial loss sustained by them as theresult of the Respondent's unlawful refusal to apply theterms of the collective-bargaining agreement to the lessee74 The transferred commission drivers also are entitled to be reim-bursed, if not yet made whole for any earnings lost wile they are await-ing licensing in Minneapolisdrivers since August 1, 1977. Backpay is to be computedon a quarterly basis in the manner established in F. W.Woolworth Company,75with interest as provided in Flor-ida Steel Corporation.76[Recommended Order omitted from publication.]7" 90 NLRB 289 (1950).7a 231 NLRB 651 (1977). See, generally, Isis Plumbing & Hearing Co.,138 NLRB 716 (1962).